DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Response to Amendment
 This Office Action is in response to an amendment filed on 12/28/2020. As directed by the amendment, no claims were added, amended, or canceled. Thus, claims 21-22 are pending for this application.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


  Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the phrase “cause the orthopedic device to communicate” in line 8 is unclear whether applicant is claiming an apparatus or method. Furthermore, because the preamble is directed to “an apparatus for upgrading an orthopedic stretching the device”, it is 
 
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

  Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 2009/0227911) in view of Chen (US 2004/0053746) and Steingart (US 2009/0275868).
Regarding claim 22, Srivastava discloses (Fig. 1 and 7) an apparatus for upgrading an orthopedic stretching device for rehabilitation of joints, the apparatus comprising: 
an upgraded control circuit board (control unit 21) including a wireless communication circuitry (portion of system controller 16 of control unit 21 that allows for communication with communications module 22, paragraph [0023]), a processor (system controller 16 and motor controller 18), and computer-readable media (control unit 21 can store measurements and process/transmit information, paragraph [0024]), wherein the upgraded control circuit board controls movement of one or more motors (motor 7, see paragraph [0024])
and wherein the computer-readable media includes computer-executable instructions that, when executed by the processor, cause the orthopedic stretching device to communicate with a mobile general purpose computing device via the wireless communication circuitry (control unit 21 communicates with wireless communication module 22 to transmit user activity information to a physiotherapist accessing a laptop or wireless interface 24, see paragraphs [0021] and 
Srivastava does not disclose the upgraded control circuit board is configured to be inserted in place of an existing control circuit board in the orthopedic stretching device.
However, Chen teaches (Fig. 1) a treadmill including a motor, wherein a control circuit board (41) is configured to be inserted in place of an existing control circuit board (control circuit 41 replaces an existing control circuit board for the purpose of facilitate the jobs of maintaining and repairing the equipment, paragraph [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upgraded control circuit board of Srivastava to be configured to be inserted in place of an existing control circuit board, as taught and suggested by Chen, for the purpose of improving ease of maintaining and repairing the equipment, as well as to allow the control circuit boa4rd to be installed on other equipment (paragraphs [0004] and [0005]).
Steingart teaches (Fig. 1-5) a CPM device configured to gather usage information that comprises at least one duration of time the orthopedic stretching device was operated (“total duration”, paragraph [0048]) and transmitting this information wirelessly or over a network (paragraph [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modify the usage information of modified Srivastava to include a duration of time that the orthopedic stretching device was operated,  as taught by Steingart,  for the purpose of allowing a user to obtain a record of .

Response to Arguments
 Applicant's arguments filed 12/28/2020 have been fully considered.
 Applicant’s arguments with respect to claim(s) 22 have been considered but are moot because the new ground of rejection does not rely on the additional reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Allowable Subject Matter
Claim 21 is allowed.
 The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the orthopedic stretching device of claim 21 such that, as recited in claim 21, the orthopedic stretching device includes a removable control circuit board including a processor, wherein the removable control circuit board controls the movements of one or more motors for moving portions of the orthopedic stretching device; and an upgraded control circuit board including a wireless communication device, a processor, and computer-readable media, wherein the removable control circuit board is replaceable by the upgraded control circuit board to control the movements of one or more motors.
The closest prior art of record are: Srivastava (US 2009/0227911), Chen (US 2004/0053746) and Steingart (US 2009/0275868).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785